Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant’s amendments filed 11/23/21 have been entered. Claims 1, 4, 5, 7, 12, and 20 have been amended. Claims 21-23 have been newly added.
The rejection below has been updated to reflect the amendments to the claims. Formatting has been updated to address Applicant’s concern with respect to the clarity of the rejection of claim 5, however, no new grounds have been used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2016/0250982).
Regarding claims 1 and 4, Fisher teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second soda-lime glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus specifically the claimed ranges of 1.4-2.6 mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane. (Fisher para 34). 
 Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), as a1 and b1 are given discrete values, without 
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have been obvious because the CS taught by Fisher overlaps with the instantly claimed CS and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 5, 8, and 9, Fisher teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus overlaps with the claimed range of greater than 2.6 mm to less than 8mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane (Fisher para 34). 
Regarding the first pane thickness, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Fisher overlaps with the 
 Regarding the second pane thickness, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), a1 and b1 are given discrete values, without context or requirement that the values be directly related to the glass. That is, they read as a range of constants, not variables. As a result, any strengthened soda-lime-silicate glass which meets the rest of the claim and the claimed thickness would be capable of meeting the equation.
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have 
Fisher teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus specifically the claimed ranges of 1.4-2.6 mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane. (Fisher para 34). 
 Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), a1 and b1 are given discrete values, without 
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have been obvious because the CS taught by Fisher overlaps with the instantly claimed CS and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 6, Fisher teaches a transparent laminate as above for claim 5. Fisher further teaches that the glass composition may comprise an aluminosilicate glass (Fisher paras 86-89) and may have 2 wt% or more aluminum oxide (Fisher para 89). 
Regarding claim 7, Fisher teaches a transparent laminate as above for claim 5. Fisher further teaches several different potential aluminosilicate glass compositions for the second pane, the values for each component being: 58-75 mol% SiO-2; 2-17 mol% Al2O3; 0-8 mol% MgO; 0-10 mol% CaO; 0-20 mol% NaO-2 (Fisher para 86-89). One of ordinary skill in the art would have considered the invention to have been obvious because the relative composition taught by Fisher overlaps with the instantly claimed relative composition and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 11 and 18, Fisher teaches a transparent laminate as above for claim 5. Fisher further illustrates that the interlayer is coextensive with the substrate layers (Fisher 2, 3), i.e. contiguous edges, and does not teach that the interlayer is larger or smaller than the substrate layers.
Regarding claim 12, Fisher teaches a transparent laminate as above for claim 5. Fisher further teaches that the at least one interlayer may be PVB, EVA, PU, or PC with a thickness of 0.3-2.5 mm (Fisher para 37, 49). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Fisher overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 13-15, Fisher teaches a transparent laminate as above for claim 5. Fisher further teaches that the laminate as a whole may include UV and infrared absorbers (i.e. Fisher para 49, 95), or that the interlayers (Fisher para 49, 52-54) and glass/substrates (Fisher para 95) may each independently have solar/UV/infrared controlling elements (Fisher para 49, 52-54, 95).
Regarding claims 16 and 17, Fisher teaches a solar control laminate as above for claim 13. Fisher further teaches that the interlayer may be divided into additional sublayers (Fisher para 43, 46, 49) arranged as a core or center layer with outer layer(s) on each side (Fisher para 46), and that any or all of the interlayers may have UV and infrared controlling elements (“functional inclusions”) (Fisher para 49).
Regarding claim 20, Fisher teaches a transparent laminate as above for claim 1. Fisher further teaches that the laminate may be used in vehicle openings (Fisher para 7, 12, 30) via adhesives and other fixing means (Fisher para 98).
Regarding claims 22 and 23, Fisher teaches a transparent laminate as above for claims 1 and 5. Fisher further teaches that both the first and second sheets of glass may be strengthened thermally by heating one or both of the substrates and blowing/directing cooler fluid, such as ambient air against or across the surface of the glass (Fisher para 67). Further, this is a product-by-process type limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher as applied to claims 1 and 5 above, and further in view of Seibers et al. (US 2005/0143247).
Regarding claims 10 and 21, Fisher teaches a transparent laminate as above for claims 1 and 5. Fisher further teaches the composition values for each component are: 58-75 mol% SiO-2; 2-17 mol% Al2O3; 0-8 mol% MgO; 0-10 mol% CaO; 0-20 mol% NaO-2 (Fisher para 86-89). If converted to wt% one of ordinary skill in the art would expect these ranges to overlap and would have considered the invention to have been obvious because the relative composition taught by Fisher overlaps with the instantly claimed relative composition and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Fisher is silent with respect to the presence of Fe2O3.
Fisher and Seiber are related in the field of transparent aluminosilicate glass-es. Seiber teaches that Fe2O3 may be included in an aluminosilicate glass in an amount of up to 200 ppm (0.02%) for coloration without impacting transparency (Seiber para 46). It would be obvious to one of ordinary skill in the art to modify the glass composition of Seiber to include up to 200 ppm Fe2O3 because this would provide the glass with coloration while still not impacting transparency.
Response to Arguments
Applicant’s arguments, see Remarks, page 9, filed 11/23/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 3, 7, and 12 have been withdrawn. 

Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
Applicant argues on page 10 that the ranges provided within Fisher cannot provide ‘sufficient specificity’ to be anticipatory due to the largest range having endpoints outside the claimed range of 1.4-2.6 mm. 
The Examiner respectfully disagrees. While Fisher discloses the broader range of 0.3-4 mm, it also provides many examples of sub-ranges and states that all ranges and permutations therebetween are to be taken as explicitly stated, see paragraph 33.
Applicant alleges on page 10 that the prior Office Action did not address the claimed substrate thickness of Claim 5 being greater than 2.6 mm and less than 8mm, nor the thickness of the second sheet being 0.3-1 mm. 
The Examiner respectfully disagrees that these limitations were not addressed, see for example paragraph 12 of the prior OA which cites Fisher paragraph 32-34. However, in the interest of moving the case forward, the rejection Claim 5 has been separated from Claim 1 to increase clarity of the rejection.
Applicant further alleges on page 10 that Fisher does not teach, much less anticipate, the thickness of the second sheet being 0.3-1 mm. 
The Examiner respectfully disagrees, and directs Applicant to Fisher, paragraph 34, which explicitly states that the second substrate (sheet) may have a thickness from 0.3-1 mm.
Finally, Applicant argues on page 10 that Fisher does not teach the claimed method of achieving the desired compressive stress—specifically that Fisher does not teach heating the glass and cooling with directed jets of fluid.
The Examiner respectfully disagrees, and notes that Fisher teaches exactly this at paragraph 67. Additionally, this is a product by process type argument and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Applicant argues on page 11 that the Examples of Fisher do not sufficiently provide guidance to achieve the claimed invention, particularly with respect to Applicant’s equations for CS-min and CSmax.
The Examiner respectfully disagrees. Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), 1 and b1 are given discrete values, without context or requirement that the values be directly related to the glass. That is, they read as a range of constants, not variables. As a result, any strengthened soda-lime-silicate glass which meets the rest of the claim and the claimed thickness would be capable of meeting the equation.
Further, while Fisher’s examples may not directly read upon the claims, "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Applicant's arguments on page 12 regarding the dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/8/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781